Order, entered May 28, 1964, denying plaintiff wife’s motion to punish for contempt for failure to make support payments and for the entry of judgment for the arrears of alimony, granting in part defendant husband’s motion to confirm the Referee’s report, and denying the wife’s motion to disaffirm the report, unanimously modified on the law, on the facts, and in the exercise of discretion by disaffirming the Referee’s report, by deleting the provision conditionally reducing support payments from $60 to $15 per week and the provision denying plaintiff’s application for counsel fees on this proceeding, by reinstating the second ordering paragraph of the judgment of separation of May 31, 1962 directing defendant to pay plaintiff $60 per week, and by granting plaintiff a $250 counsel’s fee on this proceeding, with $30 costs and disbursements on this appeal to plaintiff-appellant against defendant-respondent. Defendant has failed to demonstrate that his circumstances are materially worse than they were at the time of entry of the separation judgment, from which he never appealed. In the absence of a satisfactory showing of a change in his ability to comply with an award for support, the amount previously awarded should not be modified (Matzlce v. Matzhe, 185 App. Div. 533, 537-538). Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Staley, JJ.